Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-21-1995

Parry v Rosemeyer
Precedential or Non-Precedential:

Docket 94-3335




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Parry v Rosemeyer" (1995). 1995 Decisions. Paper 228.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/228


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
1
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                          No. 94-3335


                   THOMAS G. PARRY #BH-2648,

          Appellant

                               v.

                      FREDERICK ROSEMEYER



      On Appeal from the United States District Court
         For the Western District of Pennsylvania
                 D.C. Civ. No. 93-cv-01792


              Submitted Under 3rd Cir. LAR 34.1(a)
                          June 5, 1995

    Before:    BECKER, NYGAARD, and ALITO, Circuit Judges.

                 (Opinion Filed:               )


THOMAS S. WHITE, ESQUIRE
Federal Public Defender
W. PENN HACKNEY, ESQUIRE
First Assistant Federal Public Defender
KAREN SIRIANNI GERLACH, ESQUIRE
Assistant Federal Public Defender

415 Convention Tower
960 Penn Avenue
Pittsburgh, PA 15222

Attorneys for Appellant, Thomas G. Parry


ROBERT E. COLVILLE, ESQUIRE
District Attorney
KEMAL ALEXANDER MERICLI, ESQUIRE
Assistant District Attorney
THOMAS N. FARRELL, ESQUIRE


                               2
                     Assistant District Attorney

                     Office of the District Attorney
                     401 Allegheny County Courthouse
                     Pittsburgh, PA 15219-2489

                     Attorneys for Appellee,
                     Frederick Rosemeyer




                                                OPINION OF THE COURT



BECKER, Circuit Judge.


     Thomas G. Parry appeals from an order of the district court denying his petit

a writ of habeas corpus pursuant to 28 U.S.C. § 2254.                    His appeal presents the q

whether a judge's or defense counsel's failure to advise a defendant offering a

guilty that, if he or she is sentenced to probation, his or her probation can be

if it is violated and a term of imprisonment substituted in its place, renders t

unknowing and involuntary.             We hold that a judge's failure to advise a defendant

planning to plead guilty about such consequences of revocation of probation do

constitute a violation of due process because these are collateral rather than

consequences of a guilty plea.                We further hold that no violation of the Sixth Am

right to effective assistance of counsel was made out here because the prejudice p

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), has not been sat

Accordingly we affirm.

I. FACTS   AND   PROCEDURAL HISTORY

     An information filed in the Court of Common Pleas of Allegheny County in M

charged    Parry      with   one      count    of   robbery   in   violation   of   18   PA.   CONS.   STA

§ 3701(a)(1)(i) or (ii) (first-degree robbery) and one count of criminal conspi
violation of 18 PA. CONS. STAT. ANN. § 903(a)(1).                  Parry was offered, and he acce


                                                          3
plea agreement.           In exchange for Parry's agreement to plead guilty to a felony

second degree on the robbery count, 18 PA. CONS. STAT. ANN. § 3701(a)(1)(iv), and

count of criminal conspiracy, the district attorney agreed to a sentence of ele

one-half to twenty-three months imprisonment on the robbery count to be followed

years of probation on the conspiracy count.                           Parry could have received up to twent

imprisonment for these crimes under Pennsylvania's sentencing procedures.                                       See 18 P

STAT. ANN. §§ 905(a) and 1103(2).0                 The agreement allowed Parry to withdraw his guil

for any reason up to the time of sentencing.

       At Parry's guilty plea hearing, the judge discussed with him the terms of t

agreement, including the proposed sentence.                              Neither the judge nor Parry's a

specifically discussed with him the possible ramifications of a probation vio

Parry was sentenced by the same judge at a separate hearing on December 21, 1

accordance with the negotiated plea.                      There was no specific discussion at the sen

hearing about what might happen to Parry if he violated the conditions of his proba

       Parry served his term of imprisonment, but while he was on probation and pa

was arrested for burglary and related crimes.                            The same judge who earlier had se

Parry held a probation violation hearing on February 20, 1991, and, inter alia,

the term of probation and sentenced him to two to ten years on the conspiracy count




0
  18 PA. CONS. STAT. ANN. § 905(a) provides in relevant part that conspiracy is a crime
same grade and degree as the most serious offense which is an object of the cons
Section 1103(2) provides that a person who has been convicted of a felony of the
degree may be sentenced to imprisonment "for a term which shall be fixed by the c
not more than ten years." 18 PA. CONS. STAT. ANN. § 1103(2). Thus, an individual co
of second-degree robbery and conspiracy to commit second-degree robbery, if sente
both counts and ordered to serve the sentences consecutively, could serve up to 2
in prison.
0
  The judge warned Parry in general terms about staying out of trouble in the future, but we do not consider this general
have been directed at the potential consequences of violating the probationary period to which Parry was about to be sentenc
0
  Eventually, following his conviction by a jury, Parry received a sentence of four to eight years imprisonment on the ne
charges.

                                                                  4
       After unsuccessfully seeking relief in state court in 1991 under the Post Con

Relief Act, 42 PA. CONS. STAT. ANN. §§ 9541 et seq., and not prevailing in his

thereon to the Pennsylvania Superior and Supreme Courts in 1992 and 1993, Parry fi

present habeas petition in the district court for the Western District of Pennsy

naming Frederick Rosemeyer, Warden of the State Correctional Institution at Gree

Pennsylvania, and the Attorney General of Pennsylvania as respondents.                                        In his pe

Parry raised the same two grounds for relief that were presented in the state

namely,      that       his   guilty      plea     was    involuntary         and    unknowing        in    violation

constitutional right to due process because he was not advised that the sentencin

could impose a two to ten year term of imprisonment in place of the two-year

probation        upon    violation       of   the    terms     of     his    probation,       and    that     his    couns

ineffective for failing to advise him of the potential consequences of revocat

probation.

       The District Attorney of Allegheny County filed an answer to the habeas peti

behalf of the respondents, conceding that the claims were exhausted and address

merits      of    the     petition.0          Thereafter,         the     magistrate        judge     filed      a    Repo

Recommendation in which he recommended that the petition be dismissed.                                          Objectio

filed, but the district court adopted the Report and Recommendation and dismis

petition.        A timely motion for reconsideration was denied and this timely appeal fo
We granted Parry's request for a certificate of probable cause to appeal and coun

appointed to represent him in these proceedings.                            We now affirm.

II. DUE PROCESS

A.

0
   In their brief on appeal, the respondents alluded to the possibility that the ineffective assistance of counsel claim mi
exhausted after all, because it was abandoned on appeal following denial of the post-conviction petition. We have reviewe
filed in the Superior Court on Parry's behalf and the petition for allowance of appeal filed in the Supreme Court, especially
the text of the arguments contained therein, and we find that the ineffective assistance of counsel claim was fairly presen
courts and is, thus, exhausted. See Picard v. O'Connor, 404 U.S. 270, 92 S. Ct. 509 (1971).


                                                                  5
      Parry submits that, had he known that a violation of the terms of his probatio

result in a term of imprisonment of up to ten years on the conspiracy count, he wo

have agreed to plead guilty; thus, he says, his guilty plea was unknowing and invo

in violation of due process.        Parry further argues that, because counsel did not

him that he could receive up to ten years on the conspiracy count to which he pled

should he violate his probation, counsel rendered ineffective assistance in viola

the Sixth Amendment.        Parry asks this court to grant a writ of habeas corpus or

alternative to remand for an evidentiary hearing on the voluntariness of his plea.

      In the state court post-conviction proceedings, the court found, following a

at which Parry and his counsel testified, that Parry's plea was voluntary.                 Whether

of guilty is voluntary is a question of law and not a question of fact subject

presumption of correctness of 28 U.S.C. § 2254(d).              Marshall v. Lonberger, 459 U.

431, 103 S. Ct. 843, 849 (1983).        Thus, a federal habeas court's review of the i

the voluntariness of a guilty plea is plenary.

      We note preliminarily that Parry has no other complaint about the process b

his   plea   was   taken.    The   record   shows   that   he   completed   and   signed    a   sev

questionnaire concerning his agreement to waive his right to trial by a jury, and

answered yes to questions concerning whether his guilty plea was voluntary, whe

understood the maximum term for the offense of conviction, and whether he was sa
with counsel's representation. His counsel also signed the form, certifying that

advised Parry of his rights and of the meaning of the questions contained in the fo

that Parry's plea was voluntarily entered into.                 At the guilty plea hearing,

testified that he had gone over the seven-page questionnaire with his attorney and

had answered the questions truthfully.        In addition, he represented that he was sa

with counsel's representation.       Counsel testified that he felt that Parry underst
questionnaire and understood the significance of pleading guilty. Parry's only co

then is that no one told him that he could be ordered to serve a term of imprison


                                                    6
place of a revoked term of probation and that the term of imprisonment could exc

length of the term of probation.0

B.

       To comport with the Fifth Amendment, a defendant's plea of guilty must be vo

and intelligent.           Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709 (1969).                                   A

guilty will not be found to be unknowing and involuntary in the absence of proof t

defendant was not advised of, or did not understand, the direct consequences of hi

Brady v. United States, 397 U.S. 742, 755, 90 S. Ct. 1463, 1472 (1970).                                                  A

consequence is one that has a "definite, immediate, and largely automatic" effect

range of the defendant's punishment. Cuthrell v. Director, Patuxent Inst., 475 F.2

1366 (4th Cir.), cert. denied, 414 U.S. 1005, 94 S. Ct. 362 (1973).                                      We have he

"[t]he only consequences considered direct are the maximum prison term and fine




0
 The judge who accepted the plea and sentenced Parry to probation on the conspiracy count had the authority to impose a s
to and including the maximum when Parry violated his probation, because his probationary term was in lieu of a sen
Pennsylvania, the consequences of a violation of probation depend on whether the judge has either imposed and then su
prison sentence or deferred imposing a sentence in the first instance:
               If a defendant is sentenced, but the judge chooses to suspend sentence pending a period of probation, the t
        judge may re-sentence the defendant if he violates that probation. The maximum period of the re-sentence is limi
        however, to the maximum term under which the defendant was originally sentenced. . . .

            . . . By exercising the statutory option of imposing a period of probation in lieu of sentencing, t
       court defers sentencing a defendant to a fixed term of imprisonment until su
       time as the defendant has violated the conditions of his probation. In oth
       words, the setting of the term of probation is not a term of sentence, and m
       not act as a limitation on the court to impose a sentence for a term of yea
       greater than the probationary period, not in excess of the maximum fixed by l
       for the particular offense.

Commonwealth v. Cole, 294 A.2d 824, 825-26 (Pa. Super. 1972)                              (emphasis added) (fin
violation of double jeopardy clause). See also Commonwealth                                v. Raynes, 503 A.2d
Super. 1986), allocatur denied, 522 A.2d 1105 (Pa. 1987); 42                              PA. CONS. STAT. ANN. §
(upon revocation court possesses same sentencing alternatives                             as were available at
initial sentencing).


                                                                 7
offense charged."          United States v. Salmon, 944 F.2d 1106, 1130 (1991), cert. deni
U.S. 1110, 112 S. Ct. 1213 (1992).0

       Due    process      does    not,   however,      require      that    a   defendant       be    advised    of

collateral consequences of pleading guilty, even if they are foreseeable.                                      In acc

with this rule, we have previously held that deportation is a collateral consequen

guilty plea that need not be explained in a Rule 11 proceeding.                                       See United St

Romero-Vilca, 850 F.2d 177, 179 (3d Cir. 1988).                          Similarly, in United States v.

944 F.2d 1106 (3d Cir. 1991), cert. denied, 502 U.S. 1110, 112 S. Ct. 1213 (1992)

the defendant contended that his (previous) pleas of guilty to the predicate offens

involuntary because he was not informed of the (enhanced) effect they might h

sentencing for future offenses under a career offender scheme, we held that the ef

a conviction on sentencing for a later offense is a collateral consequence.                                      Id. a

In addition, in Kincade v. United States, 559 U.S. 906 (3d Cir.) (per curiam)

denied,      434    U.S.    970,     98   S.    Ct.    519    (1977),       where    the    defendant       challeng

voluntariness of his federal guilty plea because the starting time of his sente

delayed due to a subsequent state court conviction, we held that the effect of old

of Title 18 of the criminal code (that a federal sentence will run consecutive to

than concurrently with a state sentence0) is not a direct consequence of a guilty pl

       We have also held that loss of one's job as a result of being convicted of a
see United States v. Crowley, 529 F.2d 1066, 1072 (3d Cir.), cert. denied, 425 U.

96 S. Ct. 2209 (1976), and deprivation of voting rights, see United States v. Cario

F.2d 180, 186 (3d Cir. 1963), are collateral consequences the failure to inform o

will not invalidate a plea.               In Cariola, we explained that imposing a burden of exp
0
 Parry was informed that the statutory maximum for conspiracy to commit second-degree robbery is ten years. Parry answer
the question pertaining to his knowledge of the maximum sentences for each count on the seven-page guil
questionnaire, and his sentencing colloquy provides no reason to conclude that he
in fact know that a conspiracy conviction could result in a ten year sentence.
0
  This statute was repealed in 1986 and replaced without substantial change by 18 U.S.C. § 3585. See Barden v. Keoh
F.2d 476, 480 (3d Cir. 1990).


                                                                8
all possible collateral consequences on a trial judge was "out of all proportion

essentials of fair and just administration of the criminal laws."   Id.

     These precedents strongly support the Commonwealth's contention that the fact

term of imprisonment potentially greater than the term of probation can be impos

revocation of probation need not be discussed with a defendant who is planning t

guilty. As we explained in Kincade, "not all possible variations in time of incarc

amount to direct consequences."   559 F.2d at 909.   Clearly, revocation of probation

an immediate and automatic consequence of pleading guilty.       See Cuthrell, 475

1366.   Like a subsequent state court conviction, cf. Kincade, 559 F.2d at 908, rev

of probation may or may not occur sometime in the future, and whether it occ

dependent on the actions of the defendant. A sentence of imprisonment upon revoca

probation is not generated by the plea but by the defendant's own unwillingn

inability to conform to the restrictions imposed as part of probation.    Therefore,

of imprisonment imposed in place of a revoked term of probation would be a

consequence of violating a condition of probation (here, the condition that Parry

rearrested), but not of pleading guilty.

     While this automatic/nonautomatic distinction weighs strongly in favor of hold

re-sentencing in this case to be merely a collateral consequence of Parry's guilt

Parry maintains that a sentence of imprisonment upon revocation of probation is not
a collateral consequence.   That is because, although he was told that the maximum

that he would receive for his two convictions taken together was twenty-three mo

prison and two years on probation, for a total penalty of just under four yea

maximum penalty to which he ultimately was exposed on the two counts became twent

months plus ten years, or nearly twelve years, all of it prison time.           Thus,

submits, his re-sentencing upon revocation of probation was indeed a direct consequ
his guilty plea due to the effect on his maximum term.         We disagree.    Parry




                                             9
backwards from the consequences of his subsequent misconduct without recognizing

was that misconduct itself which led to his present plight, not the original senten

     Our position is supported by Torrey v. Estelle, 842 F.2d 234 (9th Cir. 19

which the respondents rely, and the facts of which approximate what happened to Par

Torrey, the defendant entered a plea of guilty to one count of first-degree

Pursuant to a negotiated plea, the court sentenced Torrey, who was nineteen years

serve his time in the California Youth Authority rather than a state prison.

understood that the Youth Authority would retain him in custody until the age of

five.    However, after serving two years in the custody of the Youth Authority, Tor

found not amenable to Youth Authority treatment because he had attempted to purchas

through the mail.     The sentencing court then imposed a sentence of twenty-five y

life in the state prison.

     In his ensuing habeas petition, Torrey argued that his guilty plea was invo

because he had not been advised of the negative consequences of exclusion from th

Authority. The Ninth Circuit found that Torrey's commitment to state prison af

Youth Authority found him not amenable to treatment was a collateral consequence

plea that did not require prior advice from the court or his counsel.            The court r

that Torrey's failure to adjust at the Youth Authority was in his own hands and

automatic consequence of his guilty plea.         Id. at 236.     Similarly, we hold that
re-sentencing following his probation violation was a collateral consequence of his

plea.0


0
Parry gets no aid from Innes v. Dalsheim, 864 F.2d 974 (2d Cir. 1988), cert. denied, 493 U.S. 8
S. Ct. 50 (1989).             Defendant Innes was allowed to remain at liberty pending sen
after agreeing to plead guilty in exchange for a lenient sentence on four counts of
degree robbery.             While at liberty during the interim between the plea heari
sentencing, Innes was arrested on three more robbery charges. At the sentencing h
the court ruled that Innes had breached the plea agreement by virtue of his new a
thus the court was not required to impose the reduced sentence.                 Instead, it im
sentence greater than that which had been negotiated. The court summarily denied
motion to withdraw the plea. On appeal, the Second Circuit held that due process r


                                                  10
C.
     In reaching this conclusion, we are aware that a term of special parole has be

to directly affect the maximum possible sentence and that it must be discussed

defendant prior to acceptance of the plea.            See United States v. Cleary, 46 F.3d 3

(3d Cir. 1995), petition for cert. filed July 24, 1995 (No. 95-5348).                              In 1982,

was amended to require federal trial judges to inform the defendant of the

possible penalty provided by law, including the effect of any special parole term,

accepting a guilty plea.0      The Notes of the Advisory Committee on Rules regarding t

amendment   recommended   that   a    judge   inform      a   defendant         of   the    following    four

involving special parole:
               (1)that a special parole              term     will    be   added      to     any   prison
          sentence he [or she] receives;

                 (2)the minimum length of the special parole term that must be
            imposed and the absence of a statutory maximum;

                 (3)that special parole is entirely                  different       from    -- and     in
            addition to -- ordinary parole; and

                 (4)that if the special parole is violated, the defendant can be
            returned to prison for the remainder of his [or her] sentence and the
            full length of his [or her] special parole term.

1982 Amendment Advisory Committee Note, FED. R. CRIM. P. 11(c)(1) (emphasis added) (

Moore v. United States, 592 F.2d 753, 755 (4th Cir. 1979)).
     The    requirement   of   such   advice    is     the    result       of    a    rule    of    procedur

constitutional doctrine.       But even assuming that the precepts of amended Rule 1

somehow inform the due process inquiry, that would not help Parry, for ther

that Innes be allowed to withdraw his plea because he did not receive the sent
bargained for and because he was told neither that he would be unable to withdraw h
nor that his plea would stand regardless of whether he was rearrested. Innes, 864
979. But Innes is inapposite. Unlike Innes, Parry did receive the benefit of his
at his sentencing. We agree that had he not, he would have been entitled to withd
plea. But Parry bargained for a sentence of probation, and that was the sentence i
Parry ultimately received a higher sentence than he was expecting solely because
post-sentencing conduct in violation of the terms of his probation.
0
  In 1989, the rule was amended to include supervised release.

                                                     11
fundamental distinction between a special parole term and ordinary parole.

ordinary parole, . . . special parole increases the possible period of confinemen

entails the possibility that a defendant may have to serve his original sentence

substantial additional period, without credit for time spent on parole."                Moore, 5

at 755 (footnote omitted).      That is why the nature and effect of a term of special

must be explained to, and understood by, a defendant before his or her plea

considered voluntary and knowing.         See also United States v. Baylin, 696 F.2d 103

n.18 (3d Cir. 1982) ("Rule 11 requires that special parole effects be explained

they are cumulative to any prison term imposed, and they therefore effectively exp

maximum possible sentence for the offense").

       The 1982 amendment to Rule 11 was not intended to change the rule that, with

to ordinary parole, a defendant need not be advised that if parole is violated, he

could be returned to prison.           1982 Amendment Advisory Committee Note, FED. R. C

11(c)(1) (quoting Bunker v. Wise, 550 F.2d 1155, 1158 (9th Cir. 1977)); see also

v. United States, 572 F.2d 210, 211 (9th Cir. 1977) (effect of violation of o

parole is collateral consequence of pleading guilty).                   While this court has n

decided whether a violation of ordinary parole is a collateral consequence of p

guilty, we previously have alluded to the distinction between probation and o

parole on the one hand and special parole on the other.            See Baylin, 696 F.2d at 10
also   Berry   v.   United   States,    412   F.2d   189,   192   (3d   Cir.   1969)   ("Under   o

circumstances, it should not become necessary for a trial court to include an expl

of probation and parole in its inquiry into the defendant's understanding of his p

In Baylin, we explained that "`[s]pecial parole,' which applies only to drug of

pursuant to 21 U.S.C. § 841 . . ., is imposed in addition to any term of years.

thus entirely different from early release parole."                 Baylin, 696 F.2d at 103




                                                     12
(emphasis added).            See also Roberts v. United States, 491 F.2d 1236 (3d Cir. 197
curiam).0

       We believe that, in terms of the effect on a defendant's sentence, probation

analogous to ordinary parole than to a special parole term.                                   That probation and o

parole have much in common as a general matter cannot be seriously doubted.                                             It

that    in    Pennsylvania,         an    order     of    probation       is    one    of   the     sentencing       alter

available to a judge, 42 PA. CONS. STAT. ANN. §§ 9721-22, while parole is an adminis

procedure, not a judicial one -- it does not affect the sentence, see 61 PA. CON

ANN. § 331.1; Rivenbark v. Board of Probation and Parole, 501 A.2d 1110, 1113 (Pa.

Nevertheless, the similarities between the two are greater than the differences.0

       Unlike a term of special parole, a term of probation is imposed in lieu of,

than in addition to, a normal sentence.                             It does not effectively expand the

possible sentence for the offense.                    Parry was not given a term of probation in addi

a sentence on the conspiracy count; he was given a term of probation instea

sentence.       He knew the length of the maximum possible term of imprisonment on that

Therefore, the sentencing judge was not constitutionally required to explain in det

potential effects of probation, including that if it is violated, a prison sentenc



0
   In Roberts, we distinguished ordinary parole from a special parole term, explaini
ordinary parole means a conditional release from incarceration under supervision at
prior to the expiration of the full prison term set by the sentencing court. In co
a special parole term is used in addition to, and not in lieu of, normal sentenc
parole procedures. Id. at 1238.
0
  Probation and parole provide the cornerstone for efforts to rehabilitate an offender, the theoretical rationale being that m
of family, work, and community ties are more likely to foster rehabilitation than is the harsh regimen of prison. Accordi
eligible for probation and parole, an individual must possess certain good qualities of character. See generally Commonwe
Butler, 328 A.2d 851, 856 (Pa. 1974) (parole); Commonwealth v. Wicks, 401 A.2d 12
Super. 1979) (factors warranting probation codified under former § 1322 of Title
Pennsylvania Sentencing Code); see also NEIL P. COHEN & JAMES J. GOBERT, THE LAW OF PROB
PAROLE 8-9, 16, 46-62, 111-16 (1983 & Supp. 1993). In sharp contrast, special
permits additional monitoring of, and supervision for, drug offenders, see ge
United States v. Ferryman, 897 F.2d 584, 586 (1st Cir.), cert. denied, 498 U.S. 8
S. Ct. 90 (1990), and a drug conviction is the only eligibility requirement.


                                                                  13
term of years greater than the probationary period, up to and including the maximu

the statute (which, we reiterate, Parry knew), can be imposed.

D.

         While provision of information concerning a collateral consequence like revoca

probation might be useful to defendants and our opinion today should not be r

discouraging sentencing judges from providing such information, we do not think t

result we reach in this case is a harsh one.                            The judge's actions in imposing a

imprisonment in place of the revoked term of probation were foreseeable under Penns

law.       Under 42 PA. CONS. STAT. ANN. § 9771(c)(1), committing additional crimes will

or endanger a previously imposed sentence of probation.                               See Commonwealth v. Mill

A.2d 1263, 1265 (Pa. Super. 1986), allocatur denied, 528 A.2d 956 (Pa. 1987).                                A

else "would be contrary to the policy and the purposes to be served by probation.

probationer's criminal conduct . . . discloses that probation will not be in t

interests of the public or the defendant, a court may revoke or change the o

probation.          The commission of a new crime violates an implied condition of probat

suggests that the defendant is a poor probation risk."                              Id.

         We note that, on this record, Parry had more than a passing familiarity w

probation process in Pennsylvania.                     He was on probation or parole at the time he co

the robbery for which he received the eleven and one-half to twenty-three month se
and he knew that by pleading guilty to the charged robbery he was in danger o

sentenced separately for violating this prior probation or parole.0                             That Parry's s

0
     At the plea colloquy, the judge and Parry engaged in the following exchange:

                Court: Why are you pleading guilty?

                Parry: Because I am guilty.

                Court: You admit participating in this robbery as charged?

                Parry: Yes.

                                                                   14
on   his      guilty     plea       might     ultimately     exceed      in   length     the    term     of    probati

foreseeable; Parry had previously violated probation prior to pleading guilty

robbery and conspiracy counts involved here and actually knew generally that impri

was a possible consequence of a probation violation.                              On these facts, we cannot s

Parry's plea was unknowing in contravention of the requirements of due process.

III. INEFFECTIVE ASSISTANCE          OF   COUNSEL

      Parry has also argued that even if the sentencing court had no duty to advise

the effect of revocation of probation, his counsel had such a duty, and that co

failure to properly advise him renders his plea involuntary.                               We, of course, apply

part test to evaluate claims of ineffective assistance of counsel.                                   First, the de

must show that counsel's representation fell below an objective standard of reasona

demanded of attorneys in criminal cases.                      Second, counsel's error must have prejudi

defendant. Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984); United

v. Day, 969 F.2d 39, 42 (3d Cir. 1992).                      Where a defendant enters a plea of guilty

advice of counsel, the voluntariness of the plea depends on whether there is a rea


               Court: Were you on probation or parole at that time?

               Parry: Yes.

               Court: Now, do you understand that by pleading guilty you also admit to whatever judge has you on probatio
                            that you violated that probation or parole?

               Parry: Yes.

               Court: And you may be sentenced separately for that. Do you understand that?

               Parry: Yes.

               Court: And you discussed that aspect with your attorney as well?

               Parry: Yes, I did.

App. 91-92.

                                                                 15
probability that, but for counsel's errors, the defendant would have proceeded t

instead of pleading guilty.          Hill v. Lockhart, 474 U.S. 52, 106 S. Ct. 366 (1985);

States v. Nahodil, 36 F.3d 323, 326 (3d Cir. 1994).

     We are skeptical of the claim that counsel's failure to inform Parry of the p

consequences   were     Parry   to   violate     his   probation   by    committing    more   crimes

counsel's assistance unprofessional or incompetent.                See Torrey, 842 F.2d at 237 (

to advise of possible commitment to state prison does not fall below objective stan

reasonableness). Parry received the benefit of the bargain negotiated for him by c

The plea bargain was satisfied when Parry received the sentence of eleven and one-

twenty-three months imprisonment and two years probation.                  Counsel did not affirm

mislead Parry with respect to the consequences of revocation of probation; the

simply never came up.      But as we observed in United States v. Nino, 878 F.2d 101,

Cir. 1989), courts have divided on the question whether counsel's failure to a

client about another collateral consequence of pleading guilty -- deportation

constitute deficient representation.             In Nino, we declined to reach the question

the prejudice prong of Strickland so clearly had not been satisfied. As in Nino,

reserve for another day the question whether the failure to advise a defendant ab

consequences   of   a    revoked     term   of   probation   falls      below   an   objective    stand

reasonableness because Parry has clearly failed to show that he was prejudiced
alleged improper omission.

       A defendant alleging ineffective assistance of counsel in the guilty plea

must make more than a bare allegation that but for counsel's error he would have

not guilty and gone to trial.          See, e.g., Armstead v. Scott, 37 F.3d 202, 210 (5

1994), cert. denied, 115 S. Ct. 1709 (1995); Key v. United States, 806 F.2d 133, 1

Cir. 1986); United States v. Campbell, 778 F.2d 764, 768 (11th Cir. 1985).                       Given




                                                       16
criminal      history,0      and   notwithstanding          that     the   case     against     him    may    not    hav

overwhelming, the sentence he received seems relatively lenient.                                      Parry knew t

charges to which he pleaded guilty could result in a much higher penalty; the recor

that    Parry     was    advised      of,    and    understood,        the    maximum      sentences       for    robbe

conspiracy.        He also understood that a term of probation carries with it some restr

on behavior.        The record does not substantiate that Parry was reluctant to plead gu

that he claimed to be innocent.                  Cf. Nahodil, 36 F.3d at 326. Instead, it shows t

only hesitation in pleading guilty was that he might not be able to work out a s

sentencing deal on charges that he was facing in a different county.                                          Presuma

worked that problem out to his satisfaction, because he made no attempt to withd

plea prior to being sentenced, which the terms of the plea agreement permitted him

See supra at 4.

       It was only after he was arrested on the new burglary charges and his pr

revoked and replaced with a term of imprisonment of two to ten years that Parry b

challenge the voluntary nature of his plea.                        A challenge to the voluntariness of h

that had occurred before Parry was arrested on the new charges might possibly hav

us pause, but a challenge initiated only after a new arrest and revocation of pro

which is what we face here, is self-serving and must be viewed with skepticism

Cleary, 46 F.3d at 312.

       In sum, with respect to the prejudice prong of Strickland, we cannot find tha
was a reasonable probability that but for counsel's alleged errors Parry woul

proceeded to trial on these charges.                    See Hill v. Lockhart, 474 U.S. at 60, 106 S.

371; Nino, 878 F.2d at 105 (no prejudice where counsel failed to advise of possibi

deportation); United States v. Jordan, 870 F.2d 1310, 1318-19 (7th Cir.) (same

counsel failed to advise of possibility of subsequent federal prosecution), cert.

0
  In addition to being either on probation or parole when he pleaded guilty to second-degree robbery and conspiracy, Parry
prior arrests stemming in part, apparently, from a longstanding substance abuse problem.

                                                                17
493 U.S. 831, 110 S. Ct. 101 (1989); United States v. Degand, 614 F.2d 176, 178 (8
1980)   (same,   where   counsel   failed   to   advise    that     federal   sentence     would   n

concurrently with state sentence).

IV. CONCLUSION

     The   sentence   Parry   received   when    his    probation    was   revoked   was    not    a

consequence of his guilty plea.       Accordingly, due process did not obligate the ju

accepted the plea and sentenced Parry to a term of probation to advise Parry

consequences of revocation of probation, and her failure to do so does not form

for invalidating the plea for violation of Parry's Fifth Amendment rights.                   In ad

Parry was not prejudiced by counsel's failure to advise him that a new arrest could

in revocation of probation and imposition of a term of imprisonment potentially ex

in length the term of probation, for he did not establish that he would not have

guilty but for counsel's omission.           The order of the district court dismissi

petition for a writ of habeas corpus will therefore be affirmed.




                                                   18